Citation Nr: 0501360	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  01-06 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2004, the veteran 
testified at a hearing before the undersigned.


FINDING OF FACT

PTSD cannot be attributed to the appellant's military service 
in the absence of independently verifiable in-service 
stressful experiences.


CONCLUSION OF LAW

The veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In July 2002, August 2002, and 
May 2003 letters, VA notified the claimant that he was 
responsible to support his claim with appropriate evidence.  
He was also informed that VA would attempt to obtain all 
relevant evidence in the custody of any VA or private 
facility he identified.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for PTSD, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised of the 
VCAA in the May 2003 letter.  Further, the June 2001 
statement of the case and the May 2003 letter notified the 
veteran of the regulations governing claims for service 
connection for PTSD.  The veteran has been asked to provide 
evidence which independently verifies his claimed stressors.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran in July 
2002, August 2002, and May 2003 if there was any information 
or evidence he considered relevant to his claim so that VA 
could help him by getting that evidence.  The letters 
notified the veteran that if the evidence was held by a 
private physician, he was to provide authorizations so that 
the RO could obtain that evidence.  The veteran did not 
identify the names of any private physicians who treated him 
for PTSD and did not provide VA with authorizations to obtain 
treatment records from any private healthcare providers.  
Furthermore, not only did the veteran notify VA that he 
received all of his medical care from the Martinsburg VA 
Medical Center, but the record includes his voluminous 
treatment records from this VA Medical Center.  

While the record does not show that the veteran was afforded 
a VA examination in connection with his current appeal, the 
Board finds that such an examination was not needed given 
that the record already included a diagnoses of PTSD made by 
VA healthcare providers.

As to stressor development, the record includes the veteran's 
service medical records, service personnel records, July and 
August 2002 letters to the veteran that asked him for 
specific information regarding his in-service stressors so 
that they could be verified, several statements in support of 
claim, as well as personal hearing testimony in which he 
described his stressors, The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) June 2003 reply to the 
RO's request for stressor verification, the U.S. Army 
Criminal Records Center's October 2003 reply to the RO's 
request for stressor verification, copies of the unit records 
the veteran obtained from The National Archives, newspaper 
articles and court papers related to the claimant's 
discrimination law suit against VA, Workmen's Compensation 
records, and records related to the unit the appellant served 
with while in Korea.  

The record also shows that the appellant was advised of what 
evidence VA had requested and notified in the statement of 
the case and in the aforementioned letters of what evidence 
had been received.

Accordingly, the Board finds that all available and 
identified medical records, and stressor development evidence 
have been obtained.  There is no indication that any 
pertinent evidence that is otherwise available was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the first adverse rating 
decision.  Cf. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this respect, the veteran was given numerous 
opportunities to submit evidence after the RO notified him of 
what evidence was necessary to substantiate his claim, and 
the record shows that he filed and/or the RO obtained 
additional records.  Finally, the veteran testified in 
October 2004 at which time he waived the chronological order 
required by 38 U.S.C.A. § 5103(a) to provide VCAA notice.  
Hence, the Board finds that the appellant was not prejudiced 
by VA's failure to issue VCAA letters until after the first 
rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while stationed in Korea.  
The veteran, in support of his claim that he experienced the 
stressor events he reported to the RO, provided written 
statements, unit records from The National Archives, other 
records related to the unit he served with in Korea, and his 
testimony at an October 2004 hearing.

In the above, the veteran indicated that he experienced the 
following stressors:  

A.  In either June or July 1970, or 
January or February 1971, while with C 
Battery, 4th Company, 76th Artillery 
Division at Camp Casey, Tongduchon, 
Korea, he was on guard duty and saw a 
sergeant and another solder stealing 
ammunition.  He reported the theft to a 
Sergeant Major/First Sergeant Frank 
Rieves, and within one or two days was 
assaulted by the sergeant he saw stealing 
the ammunition.  This assault reportedly 
included being blindfolded and thrown 
five to fifteen feet out from a 
helicopter as a warning to not tell 
anyone else about the theft. 

B.  In March 1971, after being 
transferred to 2nd Supply and 
Transportation, he saw a dead body 
floating in the river which he later 
learned was an American civilian 
consultant who was killed because he 
spoke out against the drug trade. 

C.  Between June 1970 and September 1971, 
while with the 76th Artillery Division 
and the 2nd Supply and Transportation at 
Camp Casey, Tongduchon, Korea, he was in 
constant fear because of the severity of 
the racial tension as well as the drug 
and black market problems. 

D.  While with the 2nd Supply and 
Transportation and while delivering 
supplies to other units, his truck 
convoys were fired upon by North Korean 
infiltrators, South Koreans, and/or 
Americans.

E.  Between June 1970 and September 1971, 
while with the 76th Artillery Division or 
the 2nd Supply and Transportation near 
the DMZ, he was fired upon by North 
Koreans. 

F.  Between June 1970 and September 1971, 
while with the 76th Artillery Division or         
the 2nd Supply and Transportation at the 
village near Camp Casey, he was arrested 
on a number of occasions by military 
police and put in the brig even though he 
had a pass. 

G.  Between June 1970 and September 1971, 
while with the 76th Artillery Division or 
the 2nd Supply and Transportation at Camp 
Casey, he was subject to discrimination 
because he socialized with black solders.

H.  Between June 1970 and September 1971, 
while with the 76th Artillery Division or 
the 2nd Supply and Transportation at the 
village near Camp Casey, he and a friend 
("[redacted]") were robbed while 
engaging in sexual relations with Korean 
nationals.

I.  Between June 1970 and September 1971, 
while with the 76th Artillery Division or 
the 2nd Supply and Transportation at the 
village near Camp Casey, he severely 
injured and/or killed a man with a broken 
razor after that man attacked him. 

J.  Between June 1970 and September 1971, 
while with the 76th Artillery Division or 
the 2nd Supply and Transportation, he 
heard of a number of friendly fire 
incidents.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) (2003) in turn require that a 
diagnosis of a mental disorder conform to the AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  The occurrence of the claimed 
stressor(s) must be supported by credible evidence.  Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

In this regard, personnel records reveal that from May 1970 
to August 1971 the veteran was stationed in Korea with the 
following units: 

?	C Battery, 4th Battalion, 76th Artillery, 7th Infantry 
Division; 
?	D Battery, 6th Battalion, 80th Artillery, 7th Infantry 
Division; 
?	C Battery, 4th Battalion, 76th Artillery, 7th Infantry 
Division; 
?	Headquarters and Headquarters Company Battery, 4th 
Battalion/76th Artillery, 7th Infantry Division; 
?	Headquarters and Headquarters Company and 
BANDSPTCMDW, DY4, 76th Artillery; 
?	Residual Force, 7th Infantry Division; and 
?	HHC&Band Support Command, 2nd Infantry Division.

His service personnel records show that his military 
specialty while in Korea was cannoneer.  The veteran's 
commendations included the National Defense Service Medal and 
Armed Forces Expeditionary Medal.

In June 2003, in reply to a request for information to verify 
the veteran's stressors, USASCRUR notified the RO that they 
could not verify the stressors and a separate request should 
be made to the U.S. Army Criminal Records Center.  In October 
2003, in reply to a request for information to verify the 
veteran's stressors, the U.S. Army Criminal Records Center 
notified the RO that they had no records which were pertinent 
to the appellant's claim.

As to whether the veteran saw combat, the Board notes that, 
while the record shows that his military specialty while in 
Korea was cannoneer, he has not received any military 
citation that would demonstrate that he was engaged in combat 
with the enemy.  Additionally, neither the veteran's DD Form 
214 nor any other evidence in the record indicates combat 
experience.  See VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6257 (2000).  Therefore, the Board concludes that the 
claimant is not a "combat veteran."  Accordingly, his lay 
testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
his claimed stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West.  

As noted above, the RO, using the veteran's description of 
his stressors, contacted USASCRUR and thereafter the U.S. 
Army Criminal Records Center.  Neither organization had any 
records that verified any of the veteran's stressors.  
Moreover, while the veteran filed with the RO voluminous unit 
records he had obtained from the National Archives, as well 
as other records related to the unit he served with while in 
Korea, none of these records verify his participation in the 
events that he has described.  While the unit records noted a 
number of incidents of North Korean incursions into the South 
with subsequent firefights, as well as problems with crime, 
neither the veteran's or his units actual participation in 
these events are established by these records.

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred).  Nevertheless, despite efforts 
by the RO to confirm the veteran's allegations, no evidence 
has been uncovered which shows that any members of his unit 
participated in the type of activity described by him or 
witnessed the kind of things described by him during the time 
period he provided.  Although VA physicians have accepted the 
veteran's description of his inservice experiences as 
credible and as providing a basis for diagnosing PTSD (see, 
for example, VA treatment records dated from October 2000 to 
October 2004; and an October 2004 letter from a VA 
physician), the Board may not grant service connection for 
PTSD in cases such as this without supporting evidence of the 
occurrence of the claimed stressors.  Given the lack of 
supporting evidence required by the law, the Board finds that 
the greater weight of the evidence is against the veteran's 
claim of service connection.  Thus, entitlement to service 
connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


